Case 8:20-cv-00043-SB-ADS Document 192-29 Filed 05/14/21 Page 1 of 4 Page ID
                                 #:3956




Summary Judgment Ex. 48
5/11/2021                                       Case 8:20-cv-00043-SB-ADS Document     192-29
                                                                            Student Loan           Filed
                                                                                         Forbearance       05/14/21
                                                                                                     | Federal Student Aid Page 2 of 4 Page ID
                                                                                     #:3957
   Home        Manage Loans      Lower or Suspend Student Loan Payments      Get Temporary Relief      Student Loan Forbearance



   Student loan forbearance allows you to temporarily stop
   making payments.
   Find out if a forbearance is the best option for your situation.




                                                                  Get Relief With Lower Payments on an Income-Driven                  Be Aw
                                                                                    Repayment Plan
   With forbearance, you won’t have to make a payment, or you can temporarily make a
   smaller payment. However, you probably won’t be making any progress toward
   forgiveness or paying back your loan. As an alternative, consider income-driven
   repayment.



            Automatic Suspension of Monthly Payments as a Result of the COVID-19
            Emergency

            To provide relief to student loan borrowers during the COVID-19 emergency,
            federal student loan borrowers were automatically placed in an administrative
            forbearance, which allows you to temporarily stop making your monthly loan
            payments. This suspension of payments will last from March 13, 2020, through at
            least Sept. 30, 2021, but you can still make payments if you choose.

            Have questions? Find out what loans qualify and get additional information about
            this forbearance and other student loan flexibilities due to the COVID-19
            emergency.




   Get Relief With Lower Payments on an Income-Driven Repayment
   Plan
   If you’re having trouble repaying your loans due to circumstances that may continue for
   an extended period, or if you’re unsure when you’ll be able to afford to make your
   monthly loan payments again, a better option might be to change to an income-driven
   repayment plan. Income-driven repayment plans base your monthly payments on your
   income and family size. In some cases, your payment could be as low as $0 per month.
   They can also provide loan forgiveness if your loan is not paid in full after 20 or 25 years.

   Always contact your student loan servicer immediately if you’re having trouble making
   your student loan payments.



            If you’re seeking Public Service Loan Forgiveness (PSLF) or income-driven
            repayment forgiveness, forbearance will not allow you to make progress toward
            forgiveness.




   Be Aware That Interest Might Accrue During a Forbearance
   If you are granted a forbearance, you are still responsible for paying the interest that
https://studentaid.gov/manage-loans/lower-payments/get-temporary-relief/forbearance                                                              1/3
5/11/2021                   Case 8:20-cv-00043-SB-ADS Document     192-29
                                                        Student Loan           Filed
                                                                     Forbearance       05/14/21
                                                                                 | Federal Student Aid Page 3 of 4 Page ID
                                                                 #:3958
   accrues during the forbearance period.

   How It Works
   During a forbearance, you can either pay the interest as it accrues, or you can allow it to
   accrue and be capitalized (added to your loan principal balance) at the end of the
   forbearance period. If you don’t pay the interest on your loan and allow it to be
   capitalized, the total amount you repay over the life of your loan may be higher. Unpaid
   interest is capitalized only on Direct Loans and Federal Family Education Loan
   FFEL Program loans. Unpaid interest is never capitalized on Federal Perkins Loans.


   Request a Forbearance
   Most types of forbearance are not automatic—you need to submit a request to your
   student loan servicer, often using a form. Also, for some types of forbearance, you must
   provide your student loan servicer with documentation to show that you meet the
   eligibility requirements for the forbearance you are requesting. Learn more about
   requirements and how to access request forms.


   Understand Eligibility for a Forbearance
   There are two main types of forbearance: general and mandatory.

   General Forbearance
   Your loan servicer decides whether to grant a request for a general forbearance. For this
   reason, a general forbearance is sometimes called a “discretionary forbearance.”

   You can request a general forbearance if you are temporarily unable to make your
   scheduled monthly loan payments for the following reasons:

            Financial difficulties

            Medical expenses

            Change in employment

            Other reasons acceptable to your loan servicer


   Loan Programs Eligible for General Forbearance
   General forbearances are available for Direct Loans, Federal Family Education (FFEL)
   Program loans, and Perkins Loans.

   Duration of a General Forbearance
   For loans made under all three programs, a general forbearance may be granted for no
   more than 12 months at a time. If you’re still experiencing a hardship when your current
   forbearance expires, you may request another general forbearance. However, there is a
   cumulative limit on general forbearances of three years.

   For more information, review the General Forbearance Request.

   Mandatory Forbearance
   If you meet the eligibility requirements for a mandatory forbearance, your loan servicer is
   required to grant the forbearance. You may be eligible for a mandatory forbearance in the
   following circumstances.

   Note: The mandatory forbearances discussed below apply only to Direct Loans and FFEL
   Program loans unless otherwise noted.

   AmeriCorps
   You are serving in an AmeriCorps position for which you received a national service
   award.

   Request an AmeriCorps forbearance .

   Department of Defense Student Loan Repayment Program
   You qualify for partial repayment of your loans under the U.S. Department of Defense
   Student Loan Repayment Program.
https://studentaid.gov/manage-loans/lower-payments/get-temporary-relief/forbearance                                          2/3
5/11/2021                 Case 8:20-cv-00043-SB-ADS Document        192-29
                                                         Student Loan           Filed
                                                                      Forbearance       05/14/21
                                                                                  | Federal Student Aid Page 4 of 4 Page ID
                                                                  #:3959
   Complete the Mandatory Forbearance Request: Medical or Dental Internship/Residency,
   National Guard Duty, or Department of Defense Student Loan Repayment Program.

   Medical or Dental Internship or Residency
   You are serving in a medical or dental internship or residency program, and you meet
   specific requirements.

   Complete the Mandatory Forbearance Request: Medical or Dental Internship/Residency,
   National Guard Duty, or Department of Defense Student Loan Repayment Program.

   National Guard Duty
   You are a member of the National Guard and have been activated by a governor, but you
   are not eligible for a military deferment.

   Complete the Mandatory Forbearance Request: Medical or Dental Internship/Residency,
   National Guard Duty, or Department of Defense Student Loan Repayment Program.

   Student Loan Debt Burden
   The total amount you owe each month for all the federal student loans you received is 20
   percent or more of your total monthly gross income, for up to three years.

   Complete the Mandatory Forbearance Request: Student Loan Debt Burden.

   Note: This mandatory forbearance type applies to Direct Loans, FFEL Program loans, and
   Perkins Loans.

   Teacher Loan Forgiveness
   You are performing teaching service that would qualify you for teacher loan forgiveness.

   Apply using this form: Teacher Loan Forgiveness Forbearance Request.

   Duration of Mandatory Forbearances
   Mandatory forbearances may be granted for no more than 12 months at a time. If you
   continue to meet the eligibility requirements for the forbearance when your current
   forbearance period expires, you may request another mandatory forbearance.



            You MUST continue making payments on your student loan(s) until you have been
            notified that your request for forbearance has been granted. If you stop paying
            and your forbearance is not approved, your loan(s) will become delinquent and
            you may go into default.




            Additional Links

            Who’s My Student Loan Servicer?
            Income-Driven Repayment Plans
            Student Loan Deferment
            Student Loan Delinquency and Default
            Who’s My Student Loan Servicer?
            Income-Driven Repayment Plans
            Student Loan Deferment
            Student Loan Delinquency and Default




https://studentaid.gov/manage-loans/lower-payments/get-temporary-relief/forbearance                                           3/3
